Title: To James Madison from George Washington, 22 January 1796
From: Washington, George
To: Madison, James


dear Sir,
Phila. 22d. Jany. 1795. [1796]
The enclosed letters, with the additional explanation that follows, will bring the case of young Fayette fully to your view.
From the receipt of Mr. Cabots letter until the latter end of Octr, I had not heard from, or of the young Gentleman. Then, a letter from Colo. Hamilton, to whom as you will see by Mr. Cabots letter he had been introduced, informed me that he and his Tutor were in a retired place 20 or 30 miles from the city of New York anxiously hoping that they would soon receive a call from me. In answer to this letter, I expressed to Colo. Hamilton sentiments similar to those which had been communicated to Mr. Cabot; but requested him, not only to view the case in its different relations himself but to discover if he could, what might be the opinion of others thereon, and let me know the result. Which amounted to this—that his own opinion, tho’ he hesitated in giving it, inclined to my sending the young Gentn. the invitation that was wished—but that this was not the sentiment of those (names not mentioned) with whom he had conversed.
Upon the receipt of that letter I wrote to Mr. La Fayette on the 22d. of Novr. and enclosed it to Colo. Hamilton the next day. To the last of which I received the reply of November 26th. From thence I heard nothing further on the subject until the letters of Mr. de la Fayette & his tutor, of the 25th. of Decr. were received. Since which nothing has been said or done in the matter—and I wish to know what you think (considering my public character) I had best do to fulfil the obligations of friendship & my own wishes without involving consequences. Sincerely & Affectionately I remain—Yours
Go: Washington
